Citation Nr: 0107004	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for latent-type 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970 
and from September 1972 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which increased from noncompensable to 
10 percent the rating for schizophrenia reaction, latent 
type, effective December 22, 1994.  

In April 1997 the Board remanded the matter for due process 
considerations and to obtain additional development, to 
include scheduling the veteran for a hearing.  In 1999 the 
veteran, by written correspondence, withdrew the request for 
a travel board hearing, and review of the record shows that 
the RO, in compliance with Stegall v. West, 11 Vet. App. 268 
(1998), accomplished the directives of the remand order.  In 
October 2000, the RO increased the 10 percent rating to 30 
percent, effective December 22, 1994.  Since a rating in 
excess of 30 percent is possible, the matter remains on 
appeal and has been returned to the Board for appellate 
review.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  Either the old or the new criteria, where applicable, are 
beneficial to the veteran's claim.

3.  Since December 22, 1994, the veteran's schizophrenia has 
been and currently is manifested by considerable social and 
industrial adaptability, or occupational and social 
impairment with reduced reliability and productivity due to a 
thought disorder, circumstantial speech, and religious 
delusions.  

4.  His schizophrenia has not been and currently is not 
productive of severe social and industrial adaptability, or 
occupational and social impairment, with deficiencies in 
areas of work and family relations due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance.  


CONCLUSION OF LAW

The criteria for a rating to 50 percent for latent-type 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.132, Diagnostic Code 
9203 (in effect prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9203 (in effect on and after November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 30 percent for 
latent-type schizophrenia.  Of record are the veteran's VA 
examination and outpatient treatment reports, vocational 
rehabilitation file, and statements presented on appeal.  The 
VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and no 
additional development is warranted.  All necessary notice 
provisions have also been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In October 1978 the RO granted service connection for latent-
type schizophrenia reaction, rated as noncompensably 
disabling, and, in relevant part, in December 1994, the 
veteran applied for an increased rating.  As previously 
noted, in October 2000, the disability rating was increased 
to 30 percent, effective December 22, 1994.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of 


earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the veteran's 
medical history.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating psychiatric disorders.  See 61 Fed. 
Reg. 52,695-702 (1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, the regulatory version most favorable to him 
must be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

Here, the RO has adjudicated the veteran's claim under the 
old and new criteria of Diagnostic Code 9203, and upon review 
of the record, the Board finds that either the old or the new 
criteria, where applicable, are favorable to the veteran's 
appeal.  The Board will review the claim accordingly.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Prior to November 7, 1996, the general rating formula for 
psychotic disorders rated schizophrenia, paranoid type, under 
38 C.F.R. § 4.132, Diagnostic Code 9203.  That provision 
required definite impairment of social and industrial 
adaptability for a 30 


percent rating and considerable impairment of social and 
industrial adaptability for a 50 percent rating.  A 70 
percent rating required symptomatology productive of severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Codes 9203 (in effect prior to November 
7, 1996).

Effective November 7, 1996, schizophrenia, paranoid type, is 
rated under the general rating formula for mental disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9203.  Under that 
provision, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 


personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence regarding the 
veteran's increased rating claim for schizophrenia.  Thus, 
when resolving all doubt in the veteran's favor, the Board 
finds that his schizophrenia symptoms more nearly appropriate 
the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

The Board acknowledges that between January and June 1995 
medical reports reflect that the veteran was alert and 
cooperative, that he had coherent and relevant speech, and 
that he did not exhibit a thought disorder.  Also, his mood 
was stable and he denied having delusions and hearing voices.  
However, those reports also reflect that the veteran received 
counseling for complaints of depression, anxiety, and being 
distrustful and suspicious of others.  Additionally, although 
the veteran worked part-time, the reports show that he had 
difficulty working with people as he believed they were 
talking about him and were violent towards him.  Clinical 
entries dated in January 1995 also document that the veteran 
was religiously 


preoccupied and, according to his spouse, he became upset and 
withdrawn and "just wanted to get away from people".   

The Board is also cognizant of the fact that clinical entries 
dated subsequent to September 1995 and that documents from 
the veteran's vocational rehabilitation file do not detail 
findings associated with his schizophrenia, despite a 
September 1995 notation reflecting that the veteran was being 
followed by psychiatry for paranoid schizophrenia.  
Nonetheless, on VA examination, which was conducted in 
November 1999, after noting that the veteran's claims file 
had been reviewed, the examiner reported that the veteran had 
been married three times and had had three children.  He did 
not communicate with his children.  The veteran also had 
worked at six different jobs even though he had never been 
fired and currently worked as a janitor, where he has 
retained that position for three years. 

On mental status examination, the examiner reported that the 
veteran revealed a thought disorder of a religious nature.  
The veteran stated that he was a priest, and when asked how 
he learned of this, the veteran responded, "[by] listening 
to God.  I'm a born-again Christian.  The Spirit speaks.  I 
read and meditate and must obey God's law, especially the 
[Ten] Commandments."  The veteran also stated that he slept 
well but had low energy at times.  He added that he did not 
have many friends because he wanted his friends to be smart.  
The examiner reported that the veteran exhibited an 
inappropriate affect and sometimes laughed inappropriately.  
Although he was oriented times three and reported that he had 
completed the 11th grade and received a GED, on evaluation 
the veteran could not compute 8 x 6, he was unable to do 
serial sevens and did not want to waste time trying, and he 
was unable to "do digits backwards."  The examiner then 
reported that the veteran discussed his military severance 
pay.  The examiner told the veteran that the severance pay 
discussion had confused him and the veteran laughed 
inappropriately.  

After examination, the examiner concluded that the veteran 
was circumstantial and was not credible.  The veteran had a 
major thought disorder, religious delusions, and had no 
insight into his problem.  The diagnosis was chronic paranoid 


schizophrenia, with a Global Assessment Functioning (GAF) 
Scale score of 55 percent - moderate symptoms, circumstantial 
speech and religious delusions, but the veteran was able to 
work.  A GAF Scale score of 55-60 indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV); Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995); O.G.C. Prec. 9-93.

Given the aforementioned positive and negative findings of 
record, the Board finds that the veteran's schizophrenia more 
nearly approximates the criteria for a 50 percent evaluation 
under either the old or the new regulations.  When weighing 
the negative evidence demonstrating that in 1995 the veteran 
was alert and oriented without a thought disorder and that he 
was employed against the positive evidence demonstrating that 
in 1995 the veteran received treatment for depression and 
anxiety, that he had religious preoccupation, and that even 
though he worked part-time, he was suspicious of people and 
withdrawn, the Board finds that the evidence is in equipoise.  
Therefore, the evidence supports a finding of considerable 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2000).

Also, when weighing the recent negative evidence showing that 
the veteran does not receive psychological treatment, that he 
is employed, and that his GAF Scale score is 55 against the 
positive evidence showing that the veteran has a thought 
disorder without insight to his problems, circumstantial 
speech, and religious delusions; that he has been married 
three times and does not communicate with his children; and 
that he has had six previous jobs, the Board finds that the 
evidence is in equipoise under either the old or the new 
criteria.  Thereby, the veteran's disability more nearly 
approximates the criteria for considerable occupational and 
social impairment under the old criteria, or, under the new 
criteria, occupational and social impairment with reduced 
reliability and productivity due to circumstantial speech; 
difficulty in understanding complex commands; impaired 
judgment; 


impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Thus, the Board 
finds that the criteria for a rating to 50 percent, since 
December 22, 1994, have been met.

However, the criteria for a rating in excess of 50 percent 
have not been met.  As discussed above, in 1995 the veteran 
was alert and oriented without a thought disorder, and since 
1995 he has not received psychological treatment and 
counseling.  He also has not been prescribed medication.  
Moreover, the veteran has worked for the same employer over 
the last three years and his current GAF Scale score is 55.  
The record is devoid of any evidence indicating that his 
schizophrenia is productive of severe social and industrial 
adaptability, or occupational and social impairment, with 
deficiencies in most areas, due to suicidal ideation; 
obsessional rituals which interfere with routine activities; 
illogical or irrelevant speech; near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and the inability to establish and maintain effective 
relationships.  The veteran's schizophrenia disability 
warrants a 50 percent evaluation and no more.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The record before the Board however 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The evidence does not demonstrate that the 
veteran's schizophrenia is productive of frequent 
hospitalizations, nor does it demonstrate that it causes 
marked interference with employment beyond that contemplated 
by the schedular provisions.  The evidence supports the 
veteran's claim of entitlement to an increased rating to 50 
percent and no more.  To this extent, the appeal is granted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9203 
(in effect prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9203 (in effect on and after November 
7, 1996); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


ORDER

A rating of 50 percent for latent-type schizophrenia is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

